        Case 4:20-cv-00041-CLM Document 12 Filed 08/19/20 Page 1 of 10                               FILED
                                                                                            2020 Aug-19 AM 10:27
                                                                                            U.S. DISTRICT COURT
                                                                                                N.D. OF ALABAMA


                 IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                           MIDDLE DIVISION

EMILY SMITH,                                  )
    Plaintiff,                                )
                                              )
v.                                            )       Case No. 4:20-CV-00041-CLM
                                              )
THE HARTFORD,                                 )
    Defendant.                                )

                              MEMORANDUM OPINION

       Defendant Hartford Life and Accident Insurance Company’s 1 (“Hartford”)

has moved this court to dismiss Plaintiff Emily Smith’s (“Smith”) claims because

Smith failed to exhaust her administrative remedies when she did not appeal

Hartford’s decision to terminate her disability benefits within time required by the

insurance policy (the “Policy”) at issue. Doc. 7. Smith argues that the court should

excuse her failure to appeal the benefits determination and apply equitable tolling.

The court agrees with Hartford that Smith failed to exhaust her remedies when she

failed to appeal and that Smith has not provided a valid excuse for this failure. So

Hartford’s Motion to Dismiss is due to be granted.




1
 Plaintiff Smith filed her original Complaint against “The Hartford” (doc. 1). She later filed an
Amended Complaint (doc. 6) only to correct the complaint’s caption and correctly naming
Hartford Life and Accident Insurance Company as the sole Defendant.
         Case 4:20-cv-00041-CLM Document 12 Filed 08/19/20 Page 2 of 10




                            PROCEDURAL BACKGROUND

       Smith filed this civil action against Hartford in the Circuit Court for Etowah

County alleging that Hartford improperly terminated her long-term disability

(“LTD”) benefits. Doc. 1-1. Smith requests “appropriate relief, attorney fees and

costs.” Doc. 1-1 at 4.

       Smith’s complaint contains just one count, an ERISA benefit claim. Because

ERISA is a federal law, Hartford removed the case to this court based on federal

question jurisdiction. Doc. 1. Hartford then moved to dismiss based on Smith’s

failure to exhaust administrative remedies. Doc. 7. Smith opposed (docs. 9 and 10)

and Hartford replied (doc. 11). The motion is now ripe for this court’s ruling.

                                FACTUAL BACKGROUND

       Smith is a former employee of Grifols Shared Services North America, Inc.

Doc. 1-1 at 4. Smith was approved to receive short-term disability benefits through

Defendant Hartford because of her depression. Id.; Doc. 7-1 at 4. Smith began

receiving LTD benefits through Hartford, but those LTD benefits were terminated

on February 11, 2017. 2 Doc. 7-1 at 2.

       On January 26, 2017, Hartford mailed a benefit determination letter to Smith

informing her that her LTD benefits were not payable beyond February 11, 2017 and

2
  Smith alleges in her Complaint that her benefits were terminated January 15, 2019 (see Doc. 1-
1 at 4), but it appears this date was a clerical error. Smith has not disputed the authenticity of the
January 26, 2017 termination letter (doc. 7-1).
        Case 4:20-cv-00041-CLM Document 12 Filed 08/19/20 Page 3 of 10




that she should inform Hartford if her condition changed before that date. Id. at 1.

Hartford terminated Smith’s benefits based on exclusion in the Policy stating that

benefits for certain mental health conditions, including depression, were limited to

24 months. Id. at 5.

      The Policy that the letter referenced contains the following language

regarding disability caused by mental illness:




      Doc. 7-2 at 25.

      The Policy also describes several scenarios for when benefits payments will

end, including, “the date no further benefits are available under any provision in The

Policy that limits benefits duration.” Id. at 27.

      In its benefit determination letter to Smith, Hartford stated the following, “If

you do not agree with our denial, in whole or in part, and you wish to appeal our

decision, you or your authorized representative must write to us within one hundred

eighty (180) days from receipt of this letter.” Id. The letter also stated, “After your
       Case 4:20-cv-00041-CLM Document 12 Filed 08/19/20 Page 4 of 10




appeal, and if we again deny your claim, you then have the right to bring a civil

action under Section 502(a) of ERISA.” Id.

      The Policy itself contains similar language on the process for appealing a

denial or termination of benefits:




      Doc 7-2 at 31.

      On July 12, 2018—more than 18 months after Hartford terminated Smith’s

benefits—Smith’s attorney wrote to Hartford and stated that Smith wished to

“appeal the determination of benefits after 24 months.” Doc. 7-3.

                            STANDARD OF REVIEW

      Hartford seeks dismissal under Rule 12(b)(6), which permits dismissal of a

complaint that “fail[s] to a claim upon which relief can be granted.” To demonstrate

that a claim many entitle the plaintiff to relief, the complaint must include “a short

and plain statement of the claim showing that the pleader is entitled to relief.” Fed.

R. Civ. P. 8(a)(2). To withstand a motion to dismiss pursuant to Rule 12(b)(6), a

complaint “must plead enough facts to state a claim to relief that is plausible on its

face.” Ray v. Spirit Airlines, Inc., 836 F.3d 1340, 1347–48 (11th Cir. 2016) (quoting
       Case 4:20-cv-00041-CLM Document 12 Filed 08/19/20 Page 5 of 10




Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)) (internal quotation marks

omitted). “A claim has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for

the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Similarly,

“naked assertion[s]” bereft of “further factual enhancement” do not suffice.

Twombly, 550 U.S. at 555, 557.

      While the court is usually limited to the four corners of the complaint in

evaluating a motion to dismiss, the court may consider documents attached to a

motion to dismiss without converting the motion into a motion for summary

judgment in certain circumstances. These circumstances include times when the

documents (such as the Policy and benefit determination letter at issue) are central

to the plaintiff’s claim and their authenticity is undisputed. Bickley v. Caremark RX,

Inc., 461 F.3d 1325, 1329 n. 7 (11th Cir. 2006); Day v. Taylor, 400 F.3d 1272, 1276

(11th Cir. 2005).

      The Eleventh Circuit has thoroughly discussed why a defense based on

exhaustion of administrative remedies is properly raised in a motion to dismiss rather

than a motion for summary judgment in the context of the Prison Litigation Reform

Act. See Bryant v. Rich, 530 F.3d 1368 (11th Cir. 2008) ([A]n exhaustion defense

… is not ordinarily the proper subject for a summary judgment; instead, it ‘should

be raised in a motion to dismiss, or be treated as such if raised in a motion for
       Case 4:20-cv-00041-CLM Document 12 Filed 08/19/20 Page 6 of 10




summary judgment.’” (citations omitted)). The same rationale discussed in Bryant

has been used in cases deciding motions to dismiss under Fed. R. Civ. P 12(b)(6) for

failure to exhaust administrative remedies in ERISA claims. See, e.g. Gray v. Aetna

Life Ins. Co., No. 1:18-cv-52-ECM-DAB, 2018 U.S. Dist. LEXIS 213692, at *5 n.3

(M.D. Ala. Dec. 18, 2018); Mainline Info. Sys. v. Schafer, No. 4:12cv529-RH/CAS,

2013 U.S. Dist. LEXIS 193191, at *3 (N.D. Fla. Jan. 2, 2013). Regardless, “[t]he

decision of a district court to apply or not apply the exhaustion of administrative

remedies requirement for ERISA claims is a highly discretionary decision which we

review only for a clear abuse of discretion.” Perrino v. S. Bell Tel. & Tel. Co., 209

F.3d 1309, 1315 (11th Cir. 2000).

                                    DISCUSSION

      Although ERISA does not include an exhaustion requirement, the Eleventh

Circuit strictly enforces an exhaustion of administrative remedies requirement with

narrow exceptions for exceptional circumstances, such as where the administrative

scheme is unavailable, futile, or fails to offer an adequate legal remedy. Perrino, 209

F.3d at 1315. Exhaustion is not excused—even for “technical violations of ERISA

regulations that do not deny plaintiffs meaningful access to an administrative remedy

procedure through which they may receive an adequate remedy.” Id. at 1317.

      The Eleventh Circuit has explained the policy behind this strict enforcement:

“Administrative claim-resolution procedures reduce the number of frivolous
       Case 4:20-cv-00041-CLM Document 12 Filed 08/19/20 Page 7 of 10




lawsuits under ERISA, minimize the cost of dispute resolution, enhance the plan’s

trustees’ ability to carry out their fiduciary duties expertly and efficiently by

preventing premature judicial intervention in the decision-making process, and allow

prior fully considered actions by pension plan trustees to assist courts if the dispute

is eventually litigated.” Mason v. Cont’l Grp., Inc., 763 F.2d 1219, 1227 (11th Cir.

1985). As a result, “if a reasonable administrative scheme is available to a plaintiff

and offers the potential for an adequate legal remedy, then a plaintiff must first

exhaust the administrative scheme before filing a federal suit.” Id. Ultimately, the

plaintiff “must carry the burden of proof, demonstrating that [s]he is entitled to

recover under ERISA’s civil enforcement provision” and that she “exhaust[ed] [the]

administrative claim and appeal procedures available under the pension and

severance plans and must plead exhaustion before filing suit to obtain relief under

ERISA.” Goldstein v. Kellwood Co., 933 F. Supp. 1082, 1087–88 (N.D. Ga. 1996)

(citing Byrd v. MacPapers, Inc., 961 F.2d 157, 159 (11th Cir.1992)).

      Here, Smith does not dispute that she failed to exhaust her administrative

remedies. Instead, she argues that the court should decline to dismiss this lawsuit

based on equitable tolling. Doc. 10 at 1. Smith makes these three arguments for why

equitable tolling should apply:

   1. Smith was not competent to understand the 180-day appeal deadline;
        Case 4:20-cv-00041-CLM Document 12 Filed 08/19/20 Page 8 of 10




   2. Hartford did not prominently state the appeal deadline in Smith’s
      benefit determination letter; and,

   3. Hartford waived the appeal deadline by speaking to Smith and
      providing her with a copy of her claims file.

      While the court is sympathetic to Smith’s circumstances, these arguments

cannot overcome the Eleventh Circuit’s strict exhaustion requirement. Smith cites

no Eleventh Circuit case law in which the ERISA exhaustion requirements were

excused based on a theory of mental incapacity or for either of the other arguments

that Smith makes. Instead, the Eleventh Circuit has held that the exhaustion

requirement may be excused when “resort to the administrative route is futile or the

remedy inadequate.” Curry v. Contract Fabricators, Inc. Profit Sharing Plan, 891

F.2d 842, 846 (11th Cir. 1990), abrogated on other grounds by Murphy v. Reliance

Standard Life Ins. Co., 247 F.3d 1313, 1314 (11th Cir. 2001). The Eleventh Circuit

has also excused the exhaustion requirement when the plaintiff’s failure to exhaust

her administrative remedies resulted from language in the plan’s summary

description that the plaintiff “reasonably interpreted as meaning that she could go

straight to court with her claim.” Watts v. BellSouth Telecomms., Inc., 316 F.3d

1203, 1204 (11th Cir. 2003). Smith has not claimed that either of these exceptions

applies to this case. Neither situation is present in this case.

      Smith, through her attorney, wrote to Hartford to appeal the benefit

determination 18 months after Smith received her benefit decision. That Smith chose
       Case 4:20-cv-00041-CLM Document 12 Filed 08/19/20 Page 9 of 10




to write Hartford before she filed this lawsuit demonstrates that Smith understood

the appeal process and that she understood she must follow the appeals process rather

than go straight to federal court. Smith’s allegations about her depression and the

placement of the appeal notice in her benefit determination letter cannot overcome

her failure to exhaust her administrative remedies. See McCay v. Drummond Co.,

Inc., 509 Fed. Appx. 944, 948 (11th Cir. 2013) (holding that none of the exceptions

excusing ERISA exhaustion approved by the Eleventh Circuit applied and that

depression was not an extraordinary circumstance for equitable tolling.)

      The court rejects Smith’s final argument—i.e., the court should toll her failure

to exhaust because Hartford spoke to her on the phone and provided her a copy of

her claims file—for two reasons. First, creating this exception would contradict

Eleventh Circuit precedent. Second, creating this exception would create a perverse

incentive for insurance companies to avoid providing former insureds with copies of

their claim paperwork for fear of extending liability indefinitely.

                                        ***

      In sum, Smith failed to exhaust her administrative remedies. Smith has not

shown that pursuing these remedies would have been futile, nor has Smith argued

that she believed the proper route was to appeal her benefit denial straight to the

district court. Instead, Smith failed to exercise due diligence, so equitable tolling

cannot apply. Smith’s claim is thus due to be dismissed.
      Case 4:20-cv-00041-CLM Document 12 Filed 08/19/20 Page 10 of 10




                                 CONCLUSION

      For these reasons, Defendant Hartford’s Motion to Dismiss (doc. 7) is due to

be granted. The court will contemporaneously enter an order in accordance with this

Memorandum Opinion.

      DONE this 19th day of August, 2020.


                                     _________________________________
                                     COREY L. MAZE
                                     UNITED STATES DISTRICT JUDGE
